Title: To Thomas Jefferson from James Oldham, 6 October 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 6th. October 05.
                  
                  In consequence of the Prevailing epedemeck in New-yorke, Cpt. Gorge Andrews Informs me of his retirement to Washington City, ware he desirs me to make him remittances of money to the Amount of £67.. 13s.. 1½d for Ornements receivd.
                  if it will sute you to give Msrs. Gibson and Jefferson a draft on me for this sum, I will pay it on site; and return to you by poast there acnoledgements when you will please to settle with Cpt. Andrews.
                  Your moast Hm & Obt Sevt.
                  
                     Jams. Oldham
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     New York = 164.14
                     
                         Virginia =
                     
                         currency.
                  
               